Cite as 2014 Ark. App. 358

                   ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                       No. CR-13-1034


ERIK HEIGELMANN                                    Opinion Delivered   June 4, 2014
                                APPELLANT
                                                   APPEAL FROM THE MILLER
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. 46CR-07-352]

STATE OF ARKANSAS                                  HONORABLE KIRK JOHNSON,
                                  APPELLEE         JUDGE

                                                   AFFIRMED; MOTION TO
                                                   WITHDRAW GRANTED


                               DAVID M. GLOVER, Judge


       On July 31, 2007, Erik Heigelmann pled guilty to the underlying offense of theft of

property and was placed on probation for a period of three years. He was also ordered to pay

fines, costs, and restitution totaling $2,357 at the rate of $150 a month. By order entered

September 22, 2008, the term of his probation was extended for twenty-four months and

additional costs were assessed (based upon him pleading true to a December 6, 2007 petition

to revoke for failure to follow the terms and conditions of his probation).

       On September 1, 2009, a second petition to revoke was filed by the State, alleging that

Heigelmann had failed to report to his probation officer, failed to pay the supervision fees, and

failed to pay the court-ordered financial obligations. On August 15, 2013, following a

hearing, the trial court granted the State’s petition to revoke Heigelmann’s probation, and this

appeal followed.
                                 Cite as 2014 Ark. App. 358

       Heigelmann’s counsel has filed a no-merit brief and motion to withdraw as counsel

pursuant to Arkansas Supreme Court Rule 4-3(k)(1) (2013), and Anders v. California, 386 U.S.
738 (1967). Heigelmann was given an opportunity to file pro se points but has not done so.

In filing a no-merit brief pursuant to Rule 4-3(k) and Anders, counsel must address all adverse

rulings and explain why none of them provides a meritorious ground for reversal.

       Counsel has noted the following adverse rulings: the denial of Heigelmann’s motion

for continuance on the day of the revocation hearing; the overruling of Heigelmann’s

objection to testimony concerning his incarceration; the overruling of Heigelmann’s objection

to a rebuttal witness concerning the investigation that led to his arrest for aggravated robbery;

the denial of Heigelmann’s motion to dismiss; and the granting of the State’s petition to

revoke his probation. In addressing these adverse rulings, counsel has adequately explained

why none of them provides a meritorious ground for reversal.

       Our review of the record and brief confirms that counsel has complied with Rule 4-

3(k) and that an appeal in this case would be wholly without merit. We therefore affirm the

revocation and grant counsel’s motion to withdraw.

       Affirmed; motion to withdraw granted.

       GRUBER and WHITEAKER, JJ., agree.

       Phillip A. McGough, P.A., by: Phillip A. McGough, for appellant.

       No response.




                                               2